Court of Appeals for the
                      First District of Texas at Houston
                                       
                                     Order
                                       
Appellate case name:	In re Miriam Blank, Relator

Appellate case number:	01-13-00792-CV

Trial court case number:	2008-51454

Trial court:	246th District Court of Harris County

On September 17, 2013, relator, Miriam Blank, filed a petition for writ of mandamus and an emergency motion to stay the trial court's proceedings.  Relator's emergency motion is granted. The trial court proceedings in cause no. 2008-51454 in the 246th District Court of Harris County, including the permanency hearing and trial set to begin on September 17, 2013, are stayed. See Tex. R. App. P. 52.10(c).  The stay is effective until disposition of relator's petition for writ of mandamus or further order of this Court. 

	The Court further requests a response to the petition for writ of mandamus from the real party in interest. The response, if any, is due no later than Tuesday, October 1, 2013.  

	It is so ORDERED.


                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.


Date:  September 17, 2013